Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146153                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ARCHIE L. SMITH, II,                                                                                    David F. Viviano,
             Plaintiff-Appellee,                                                                                      Justices

  v                                                                 SC: 146153
                                                                    COA: 308484
                                                                    WCAC: 08-000140
  EATON CORPORATION TORQUE
  CONTROLS and OLD REPUBLIC
  INSURANCE COMPANY,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 1, 2012
  order of the Court of Appeals is considered, and it is DISMISSED. The decision of the
  Michigan Compensation Appellate Commission (MCAC) that the defendants seek to
  appeal is not a final order because it did not dispose of “all the claims” of the parties.
  MCR 7.202(6)(a)(1). This Court has jurisdiction only to consider appeals from final
  decisions or final orders of the MCAC. MCL 418.861a(14); Lucas v Ford Motor Co, 299
  Mich 280 (1941).

        VIVIANO, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 4, 2013                       _________________________________________
           t0225                                                               Clerk